Title: To George Washington from Brigadier General Edward Hand, 10 November 1778
From: Hand, Edward
To: Washington, George


  
    Sir
    Albany [N.Y.] 10th Novr 1778
  
On the 2d Inst. I set out from this place on a Visit to the posts on The Western Frontier, in order to satisfy myself fully as to their Situation and Supplies At 12 OClock on the Night of the 7th I received the Inclos’d Intelligence from Fort Schuyler, at Cherry Valley, if the Acct be true it is alarming, as Cherry Valley & Schoharry are very Scantily supplied with Provision & Amunition yet hope to be Able to make, the Necessary Provision in time, a Number of Parties are out from Schoharry, Cherry Valley & Connyiharry to make discoveries, I waited on the Comg Officer of the Millitia of Trion County who promised to Reinforce Col. Alden with 200 Millitia & to collect a Body at Connyiharry to Act Occasionally. The Commanding Officer of the Millitia of Albany County  has Ordered a Reinforcement to Schoharry, and Stores are now on the way from Senectaday and this place for Cherry Valley & Schoharry, the Enemys Rout must be within 25 or 30 Miles of Schoharry, so that Col. Butler must undoubtedly get in their Rear, if he does not find himself strong enough to Attack them in Front, have Ordered Col. Vanscaiks Regt to proceed as expeditiously as possible to Connyiharry from whence it is but 12 Miles to Cherry Valley. if the discoveries made before my Return which will be tomorrow warrent it, shall detain them, the more effectually to secure a warm Reception for the Enemy.
Your Excellency will likewise receive enclosed the Coppy of a Letter Received from Fort Edward Respecting the Appearance of an Enemy at or near Crown Point, their Numbers are trifling, and only meant as a Diversion if an Attack from Tioga be intended—Measures are taken to prevent their being Able to effect anything of much Consequence, on the Night of the 2d two men were taken & an House & Barn Burnt, near Johnstown, three of the Perpetrators of this Villany are known.
There are a Serjt and 10 Privates of Col. Aldens Regt at West point if your Excellency thinks proper will be obliged to you to Order them to the Regt. I enclose a Return of the Continental Troops in this Department & am with much Respect Your Excelly most Obedt Humble Servant

  Edwd Hand

